Exhibit 10.33

LOGO [g127342image2.jpg]

March 6, 2009

Mr. Michael Gibbons

Dear Mike:

I am very pleased to offer you the position of SVP & General Manager of the US
Business Unit. This position will report to me and is effective April 1, 2009.

This offer outlines the terms and conditions of your employment with Cott
Beverages Inc. (the “Company”). Please note that this is not a contract of
employment or a promise of employment for any specific term.

Your base salary will be $250,000 per year paid on a semi-monthly basis. You
will also receive an annual car allowance of $13,500.00, also paid on a
semi-monthly basis. Your performance evaluations for salary reviews will be
conducted on an annual basis and any increase would, if applicable, be
determined as part of the annual review process.

You are eligible to participate in the annual bonus plan equal to an amount of
75% (bonus target level) of your base salary based upon the achievement of
specified goals; such performance goals shall be established annually. However,
please note that the bonus plan is entirely discretionary and the Company
reserves in its absolute discretion the right to terminate or amend any bonus
scheme. You are also eligible to participate in the long-term incentive (LTlP)
plans and programs as made available from time to time to employees of a similar
level within the organization.

You will be eligible to participate in Cott’s USA Benefit Program. The USA
Benefit Program includes health, disability and life insurance benefits.
Employee contributions are required for this Program. As an executive, you will
also be entitled to an annual executive medical examination at the Lakeland
Clinic in Tampa, FL. In addition, you will be eligible to participate in Cott’s
401(K) Savings and Retirement Plan.

You are entitled to 4 weeks of vacation per year. You are encouraged to take
your vacation time in the calendar year it is earned. All earned vacation must
be taken by March 31st of the year following the one in which it is earned;
otherwise it will be forfeited. If you should leave the Company, the value of
any unearned vacation taken by you will be considered a debt to the Company. All
vacation periods require the approval of your Manager.

You will participate in COTT’s “Retention and Severance Plan”. This details the
terms that would be payable to you if your position is terminated for reasons
other than cause. Your level of participation is a Level 2.

Cott will provide you a lump sum of US$85,000 Gross to assist you with
relocation assistance to Tampa, Florida. You will also be provided with one trip
for your family to visit the Tampa area for housing and schooling and one final
trip to execute your move.



--------------------------------------------------------------------------------

Mike, I am excited to offer you this position, and I look forward to working
closely with you in rebuilding this great company. Please indicate your
acceptance of this offer by returning one signed original of both the offer
letter and confidentiality agreement to Cott Beverages, Attn: Reese Reynolds,
Sr. Director of Global Compensation & Benefits.

 

Yours truly, /s/ Jerry Fowden

CEO, COTT Corporation

cc; Reese Reynolds

I accept this offer of employment and the terms identified herein.

 

    /s/ Michael Gibbons       March 10, 2009 Signature       Date      